10

11

L2

13

14

15

16

17

18

19

20

2L

22

23

24

25

Case 1:17-cv-00361-WMS-LGF Document 47-3 Filed 12/05/18 Page 1 of 3

Atkinson-Baker Court Reporters
www.depo.com

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MARK MACRIS,

 

Plaintiff, [ CERTIFIED copy |

 

Civil Action No.
17-CV-361

Vv.

EXPERIAN INFORMATION
SOLUTIONS, INC. and
SPECIALIZED LOAN SERVICING,
LLC,

Defendants.

ee ee ee ee ee ee ee ee

 

 

RULE 30(b) (6) DEPOSITION OF

EXPERIAN INFORMATION SOLUTIONS, INC. and
SPECIALIZED LOAN SERVICING, LLC,

BY AND THROUGH LORETTA POCH
LITTLETON, COLORADO

AUGUST 14, 2018

 

ATKINSON-BAKER, INC.
COURT REPORTERS
(800) 288-3376
www.depo.com

REPORTED BY: TERRY H. EDWARDS,
Registered Professional Reporter
FILE NO.: ACO3E1O

 

30(b)(6) Loretta Poch
August 14, 2018

 
19

ii

12

13

14

15

16

17

La

19

20

21

22

23

24

25

Case 1:17-cv-00361-WMS-LGF Document 47-3 Filed 12/05/18 Page 2 of 3

Atkinson-Baker Court Reporters
www.depo.com

 

 

INDEX

WITNESS: LORETTA POCH

EXAMINATION

NUMBER

2B

2c

By Mr. Andrews
By Mr. McGrath

EXHIBIT S5

DESCRIPTION

Letter to To Whom It May Concern
from Macris, SLS 322;

Defendant SLS's Amended
Objections to Plaintiff's Notice
of Taking Deposition of
Defendant's Designated Corporate
Representative Pursuant to

Fed .R.Civ.P.30(b) (6),

SLS 051 through 370

SLS 371 documents through 857;
SLS 323 stamped DRAFT every page

Screen shot
Screen shot

Letter to Macris from Teller,
May 23, 2016

CAPRESPA Loan Form, 6-28-2017,
(Confidential)

Complaint and Demand for Jury Trial
Preliminary Statement, 7 pages

Preliminary Statement

PAGE

INITIAL
REFERENCE

24, 30

36

65
79

68

88

93

94

 

30(b}(6) Loretta Poch
August 14, 2018

 
10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:17-cv-00361-WMS-LGF Document 47-3 Filed 12/05/18 Page 3 of 3

Atkinson-Baker Court Reporters
www.depo.com

 

 

A Okay.

Q So let's look at --

MR. ANDREWS: We'll mark -- let's mark the
whole thing.

(Exhibit 2 marked for identification.)

Q (BY MR. ANDREWS) I'm showing you a
document marked as plaintiff's Exhibit 2. It's a
series of documents Bates stamped SLS 371 through
SLS 857.

Have you seen this stack of documents
prior to today?

A Yes.

MR. MCGRATH: Take a look at it.

A Yes.

Q (BY MR. ANDREWS) Okay. Can you identify
for me SLS 371 through 374?

A These are SLS responses to an e-Oscar
dispute filed by Mr. Macris.

Q Okay. You testified that you're familiar

with that process, the ACDV, you're familiar with

that term?
A Yes.
QO That comes from -- the CRA in this case,

looking at SLS 371 Experian. Are you familiar with

that?

 

 

30(b}(6) Loretta Poch
August 14, 2018

36
